IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bruce J. Chasan, Esq.,                    :
                          Appellant       :
                                          :
               v.                         :         No. 47 C.D. 2020
                                          :
William H. Platt, Esq., Retired           :
Superior Court Judge, Susan Peikes        :
Gantman, Superior Court Judge,            :
Maria McLaughlin, Superior                :
Court Judge                               :


PER CURIAM                            ORDER


               NOW, January 25, 2021, upon consideration of Appellant’s

application for reargument, the application is denied.